                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                                        Case No. 18-44575

BARBARA ANN HAMILTON,                                         Chapter 7

            Debtor.                                           Judge Thomas J. Tucker
______________________________/

         ORDER DENYING, WITHOUT PREJUDICE, MOTION TO REOPEN CASE

       This case is before the Court on a motion, purportedly filed by the Debtor, entitled
“Motion to Reopen Chapter 7 Case to Allow Filing of Motion to Excuse Filing of Certificate of
Completion of the Financial Management Course and Waiver of Filing Fee” (Docket # 20, the
“Motion”). This case was closed without a discharge on July 10, 2018. The Motion seeks to
reopen the case so that the Debtor can file a Certificate of Completion of Financial Management
Course. But the Motion, which was filed on March 12, 2019, states that the Debtor died on
January 15, 2019.

        The Motion must be denied because it was not filed by or on behalf of anyone with
standing to seek the relief sought. It is stated to be a motion by the Debtor, but that is impossible,
since the Debtor died in January, two months before the Motion was filed. And the deceased
Debtor’s attorney does not have standing or authority to file a motion on behalf of a deceased
debtor.

         Only a personal representative duly appointed by the probate court under the laws of the
State of Michigan may file a motion seeking relief on behalf of the deceased Debtor, Barbara
Ann Hamilton. See In re Hamilton, 274 B.R. 266, 267 (W.D. Tex. 2001) (citing In re Lucio, 251
B.R. 705, 708-09 (Bankr. W.D. Tex. 2000))(“[W]hen a debtor dies, the only person who can then
appear on the debtor’s behalf is the person so named as the official representative of the probate
estate of the debtor.”); Mich. Comp. Laws Ann. § 700.3103 (stating, in relevant part, that
“[e]xcept as otherwise provided in article IV, to acquire the powers and undertake the duties and
liabilities of a decedent’s personal representative, a person must be appointed by the register or
by court order, must qualify, and must be issued letters”); Mich. Comp. Laws Ann.
§ 700.3703(3)(stating that “[e]xcept as to a proceeding that does not survive the decedent’s
death, a personal representative of a decedent domiciled in this state at death has the same
standing to sue and be sued in the courts of this state and the courts of another jurisdiction as the
decedent had immediately prior to death”).

         Accordingly,

         IT IS ORDERED that the Motion (Docket # 20) is denied.




   18-44575-tjt     Doc 21     Filed 03/14/19      Entered 03/14/19 13:04:58         Page 1 of 2
       IT IS FURTHER ORDERED that the filing fee for the Motion is waived.

        IT IS FURTHER ORDERED that this Order is without prejudice to the right of a duly
appointed personal representative of the deceased Debtor to file a motion seeking the same relief
that was sought by the present Motion. The Court expresses no view, at this time, about the
merits of any such potential future motion.


Signed on March 14, 2019




                                                2



   18-44575-tjt    Doc 21     Filed 03/14/19     Entered 03/14/19 13:04:58       Page 2 of 2
